       Case 2:16-cr-00155-JCM-CWH Document 250 Filed 06/11/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     BRANDON C. JAROCH
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Brandon_Jaroch@fd.org
 6
     Attorney for Calvin Robinson
 7
 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                            Case No. 2:16-cr-00155-JCM-CWH
11
                    Plaintiff,                              STIPULATION TO CONTINUE
12                                                           COMPASSIONATE RELEASE
             v.
                                                           MOTION SUPPLEMENT DUE DATE
13
     CALVIN ROBINSON,                                              (First Request)
14
                    Defendant.
15
16
             IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17
     Trutanich, United States Attorney, and Elizabeth O. White, Assistant United States Attorney,
18
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
19
     and Brandon C. Jaroch, Assistant Federal Public Defender, counsel for Calvin Robinson, that
20
     the Compassionate Release Motion Supplement due date currently scheduled on June 11, 2020,
21
     be vacated and continued to a date and time convenient to the Court, but no sooner than 14
22
     days.
23
             This Stipulation is entered into for the following reasons:
24
             1.     Defense counsel needs additional time to review client’s medical records.
25
             2.     Counsels for Mr. Robinson and the government agree to the continuance.
26
       Case 2:16-cr-00155-JCM-CWH Document 250
                                           249 Filed 06/11/20 Page 2 of 3




 1          This is the first request for a continuance of the Compassionate Release Motion
 2   Supplement due date.
 3          DATED this 11th day of June, 2020.
 4
 5    RENE L. VALLADARES                         NICHOLAS A. TRUTANICH
      Federal Public Defender                    United States Attorney
 6
 7
      By /s/ Brandon C. Jaroch                   By /s/ Elizabeth O. White
 8    BRANDON C. JAROCH                          ELIZABETH O. WHITE
      Assistant Federal Public Defender          Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                 2
       Case 2:16-cr-00155-JCM-CWH Document 250 Filed 06/11/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:16-cr-00155-JCM-CWH
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     CALVIN ROBINSON,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the Compassionate Release Motion Supplement

11   due date currently scheduled for Thursday, June 11, 2020, be vacated and continued to

12   June 26, 2020, at 4:00
     ________________  at thep.m.
                             hour of ___:___ __.m.; or to a time and date convenient to the court.

13                June
            DATED this   11,
                       ___   2020.
                           day of June, 2020.

14
15
                                                 UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                    3
